Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed June 9, 2022 have been fully considered but they are not persuasive. Applicant has amended claim 1 and contrasted the amended claim 1 against the previous 35 §§ 102, 103 rejections.

The rejection of claim 1 as being anticipated by United States Patent No. 7,713,020 is removed in light of the changes to claim 1 and the corresponding remarks on pages 10-11 of the June 9, 2022 remarks.

Applicant traversed the obviousness rejection of claims 1-13 and 15 on pages 11-13 of the June 9, 2022 remarks.  Lee et al. teach diffusers 70a, 70b.  Applicant believes the cross-sectional shapes of the Lee et al. diffusers 70a, 70b are necessary and exclusively circular.  Applicant argued that modifying the shown annular shapes of Lee et al. to be oblong “would destroy the stability of flow that is taught by Lee et al.”  The examiner respectfully disagrees.  Nowhere in Lee et al. is a circular cross section of the diffuser expressed nor required.  The non-limiting drawings may show a circular cross section in the FIG. 1 perspective view, but this is presumptuous and there is no corresponding disclosure describing the shape of the diffusers 70a, b.  Additionally, there certainly isn’t a disclosure limiting the shape of the diffusers 70a, 70b to be circular.  
Applicant further argued under the presumption that the first argument was found to be unpersuasive, that the combination of Lee et al. in view of Atanasov et al. would not result in the claimed invention since the teaching refence of Atanasov et al. is limited to a single stage diffuser, whereas the claimed invention requires multiple discrete stages of the diffuser.  The examiner respectively disagrees with Applicant’s argument.  The Lee et al. invention already teaches the use of multiple discrete stages of the diffuser 70a, 70b.  Lee et al. merely fails to limit the diffuser 70 cross sectional shape to be essentially elliptical.  Atanasov et al. expressly teach on page 9, lines 20-24 to shape the housing 40 of the water turbine such that is fits within a relatively shallow water way by making the outlet 44 oblong.   Accordingly, because the entire water turbine of Lee et al. is placed in a waterway, the entire structure diffuser would be shaped to be oblong, and not just a single stage, as is argued by Applicant.  In fact, in contrast to Applicant’s argument, only shaping one diffuser to be oblong would teach away from the Atanasov et al. disclosure since a diffuser with less than all stages thereof shaped to be oblong, would not be shaped for placement within a shallow waterway.  

Applicant next argued against the combination of Bernhardi et al. (DE 10 036 307 A1) in view of Springer et al. (U.S. Patent Publication 2011/0248505 A1).  Applicant states that the annular disclosure of Berhardi et al. implies a circular cross-section.  While the examiner does not agree, the point is moot because there is no disclosure that even limits the cross sections of the diffusers to be circular.  Rather, Bernhardi et al. teaches to introduce fluid into the diffuser stages to accelerate the fluid through the turbine.  Additionally, in paragraph 0048 of the translation, it is noted the section 4.2 is described as “cylindrical” but none of the areas of the expanding body section 4.3 are likewise noted as circular.  Rather, of significance is that the cross-sectional areas increase. Accordingly, the examiner does not find Applicant’s argument that Bernhardi et al. needs to have circular diffuser sections in order to operate.  
The above is important, because if the Berhardi et al. diffuser works with other shapes than circular the diffuser shape could be changed.  Springer et al. has disclosed an explicit reasoning for shaping a diffuser of a water turbine to be flattened as has been acknowledged in Applicant’s remarks.  Because the water turbine diffuser of Berhardi et al. is not explicitly limited to a circular cross section and Springer et al. expressly teach a reasoning for shaping a water turbine diffuser, it is clear there is ample motivation for combining together the references.  
The outstanding 35 U.S.C. §103 rejections are deemed proper.

Regarding the newly added subject matter to the reinforcement structure extending upward from the multiple discrete stages, each of Lee et al. and Berhardi et al. additionally teach these features.  
Lee et al. additionally teach supports between parts 20d and 70a and between 70a and 70b, but are not shown (see sentence bridging pages 10-11).  
Berhardi et al. clearly teach in FIG. 1 and 3 a reinforcing structure 13 extending upward (with respect to the gravitational direction), from the diffuser stages.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reinforcement structure” in claim 1.  “Structure” is a generic term; the generic term is accompanied by the functional language: “adapted to facilitate water flow around the multiple discrete stages; and “structure” is modified by “reinforcement,” but the modifier is not a structural modifier which implies any structure for performing the claimed function.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over World Intellectual Property Organization International Publication Number WO2007/107505 A1 (Lee et al. hereinafter) in view of World Intellectual Property Organization International Publication Number WO 2011/134090 A1 (Atanasov et al. hereinafter).

For claim 1, Lee et al. show in FIG. 1-2, a multi-staged cowl for receiving at least part of a hydrokinetic turbine 10 comprising a hub 60 and blades 12 radially extending therefrom, the multi-staged cowl comprising: an inlet 30; an outlet; and multiple stages extending between the inlet and the outlet for receiving the hydrokinetic turbine therein, the stages defining a water flow channel for flow of water therethrough along a water flow direction (F) from the inlet towards the outlet.  Lee et al. additionally teach supports between parts 20d and 70a and between 70a and 70b, but are not shown (see sentence bridging pages 10-11).  
Lee et al. seem to have an annular multi-stage cowl and not a configuration wherein the stages define a height substantially constant along the water flow direction; and wherein at least one of the stages defines a width increasing along the water flow direction.   
On  page 11, lines 12-20 Atanasov et al. teach an oblong diffuser duct 40 having an outlet 44 with a width greater than the inlet, and a height substantially constant along the water flow direction for the purpose of maximize energy extraction from a given depth of water (see at least page 11, lines 10-12).  
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape or geometry of the Lee et al. multi-stage cowl to have a configuration with an outlet of a greater width than the inlet and the height being substantially constant along the water flow direction as taught by Atanasov et al. for the purpose of maximizing energy extraction from a given depth of water.
For claim 2, Lee et al.  teach the multiple stages comprise an inlet draft tube 20 comprising: an inlet draft tube inlet 20c; an inlet draft tube outlet 20d; and an inlet peripheral wall 20a extending between the inlet draft tube inlet and the inlet draft tube outlet and defining an inlet water flow channel for flow of water therethrough along the water flow direction (F) from the inlet draft tube inlet 20c towards the inlet draft tube outlet 20d, the inlet peripheral wall comprising an inner surface 22 and an outer surface 24.  
For claim 3, Lee et al. teach the multiple stages further comprise an intermediate draft tube 70a comprising: an intermediate draft tube inlet 71a configured for receiving the inlet draft tube outlet 20d; an intermediate draft tube outlet; and an intermediate peripheral wall extending between the intermediate draft tube inlet and the intermediate draft tube outlet and defining an intermediate water flow channel for flow of water therethrough along the water flow direction (F) 27from the intermediate draft tube inlet 71a towards the intermediate draft tube outlet, the intermediate peripheral wall comprising an inner surface and an outer surface (see FIG. 1-2).  
For claim 4, Lee et al. teach a first water passage 72 at the intermediate draft tube inlet 71a formed between the outer surface 24 of the inlet peripheral wall 20a and the inner surface of the intermediate peripheral wall for flow of water S1 therethrough from the intermediate draft tube inlet 71a towards the intermediate draft tube outlet.  See FIG. 2.
For claim 5, Lee et al. teach a cross-section at the intermediate draft tube inlet 71a is greater than a cross-section at the inlet draft tube outlet 20d.  See FIG. 2.  
For claim 6, Lee et al. teach the first water passage 72 extends along a periphery of the inlet draft tube inlet 20c.  
For claim 7, Lee et al. teach the multiple stages further comprise an outlet draft tube 70b comprising: an outlet draft tube inlet 71b configured for receiving the intermediate draft tube 70a outlet; an outlet draft tube 70b (see FIG. 2) outlet; and an outlet peripheral wall extending between the outlet draft tube inlet 71b and the outlet draft tube outlet and defining an outlet water flow channel for flow of water therethrough along the water flow direction from the outlet draft tube inlet towards the outlet draft tube outlet (see FIG. 2), the outlet peripheral wall comprising an inner surface and an outer surface (FIG. 2).  
For claim 8, Lee et al. teach a second water passage 74 at the outlet draft tube 70b inlet 71b formed between the outer surface of the intermediate peripheral wall and the inner surface of the outlet peripheral wall for flow of water S2  therethrough from the outlet draft tube inlet 71b towards the outlet draft tube outlet.  
For claim 9, Lee et al. teach the cross-section at the outlet draft tube inlet 71b is greater than the cross-section at the intermediate draft tube 70a outlet (see FIG. 2).  
For claim 10, Lee et al. teach the second water passage 74 extends along a periphery of the intermediate draft tube inlet 71a (see FIG. 2).  
For claim 15, after modifying the outlet of Lee et al. by Atanasov et al., the  width of the multi-staged cowl at the outlet is greater than a height of the multi-staged cowl at the outlet, such that the Atanasov et al. oval or elliptical outlet is formed.

For claims 11-12, Atanasov et al. teach in FIG. 11 the width of the casing increasing along the water flow direction according to a non- linear relationship.  
Because Atanasov et al. has been previously used to alter the shape of the Lee et al. cowl with respect to claim 1 above, and Atanasov et al. teach a non-linear width expansion of the casing in FIG. 11, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify each of the Lee et al. cowl segments to increase in their widths by a non-linear relationship, as already suggested in Atanasov et al. for the purpose of optimizing the shape of the diffuser which is shaped to optimize energy extraction from the water.
For claim 13, Lee et al. clearly teach in FIG. 1-2 the outlet draft tube 70a, b width increases from the outlet draft tube inlet towards the outlet draft tube outlet, and the modification with Atanasov et al. maintains the width increasing in order to form the oval outlet cross-section.  

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Application DE 100 36 307 A1 (Bernhardi et al. hereinafter) in view of United States Patent Application Publication No. 2011/0248505 A1 (Springer et al. hereinafter).
For claim 1, Bernhardi et al. teach in FIG. 2 a multi-staged cowl 4 for receiving at least part of a hydrokinetic turbine (FIG. 1) comprising a hub 3 and blades 2 radially extending therefrom, the multi-staged cowl comprising: an inlet 7; an outlet 8; and multiple stages 6, 10, 11, 12extending between the inlet 7 and the outlet 8 for receiving the hydrokinetic turbine therein, the stages defining a water flow channel for flow of water therethrough along a water flow direction from the inlet towards the outlet.  Berhardi et al. clearly teach in FIG. 1 and 3 a reinforcing structure 13 extending upward (with respect to the gravitational direction), from the diffuser stages.  
Bernhardi et al. appear to show the cowl being annular in FIG. 3 so there lacks an explicit disclosure of the stages defining a height substantially constant along the water flow direction; and wherein at least one of the stages defines a width increasing along the water flow direction.  
Springer et al. teach in paragraph 0041 to shape the diffuser 50 with a widening width to an oval cross-sectional in the end region from a round cross section at the inlet  for the purpose of improving stability of the generating unit 10 and keeping the overall height of the diffuser smaller than the inlet housing 20, while maintaining an appropriate outlet cross sectional area.  
Because Bernhardi et al. is a diffuser for a water turbine subjected to instability based on the flow of water, and Springer et al. expressly recognize the solution of water turbine instability problems by altering the shape of the diffuser to be expanded in the width direction while maintaining a height approximately the same as the inlet, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the Bernhardi et al. diffuser to change to an ovular shape as shown in Springer et al. for the purpose of stabilizing the water turbine within its operating environment.  

For claim 2, Bernhardi et al. clearly teach in FIG. 2 the multiple stages comprise an inlet draft tube 9 comprising: an inlet draft tube inlet; an inlet draft tube outlet; and an inlet peripheral wall extending between the inlet draft tube inlet and the inlet draft tube outlet and defining an inlet water flow channel for flow of water therethrough along the water flow direction from the inlet draft tube inlet towards the inlet draft tube outlet, the inlet peripheral wall comprising an inner surface 6 and an outer surface.  
For claim 3, Bernhardi et al. clearly teach in FIG. 2 the multiple stages further comprise an intermediate draft tube 10 comprising: an intermediate draft tube inlet configured for receiving the inlet draft tube 9 outlet; an intermediate draft tube outlet; and an intermediate peripheral wall extending between the intermediate draft tube inlet and the intermediate draft tube outlet and defining an intermediate water flow channel for flow of water therethrough along the water flow direction 27from the intermediate draft tube inlet towards the intermediate draft tube outlet, the intermediate peripheral wall comprising an inner surface and an outer surface.  
For claim 4, Bernhardi et al. clearly teach in FIG. 2 a first water passage 5.1 at the intermediate draft tube inlet formed between the outer surface of the inlet peripheral wall and the inner surface of the intermediate peripheral wall for flow of water therethrough from the intermediate draft tube inlet towards the intermediate draft tube outlet.  
For claim 5, Bernhardi et al. clearly teach in FIG. 2 a cross-section at the intermediate draft tube 10 inlet is greater than a cross-section at the inlet draft tube 9 outlet.  
For claim 6, Bernhardi et al. clearly teach in FIG. 2 the first water passage 5.1 extends along a periphery of the inlet draft tube 9 inlet.  
For claim 7, Bernhardi et al. clearly teach in FIG. 2 the multiple stages further comprise an outlet draft tube 11, 12 comprising: an outlet draft tube inlet configured for receiving the intermediate draft tube 10 outlet; an outlet draft tube outlet; and an outlet peripheral wall extending between the outlet draft tube 11, 12 inlet and the outlet draft tube outlet and defining an outlet water flow channel for flow of water therethrough along the water flow direction from the outlet draft tube inlet towards the outlet draft tube outlet, the outlet peripheral wall comprising an inner surface and an outer surface.  
For claim 8, Bernhardi et al. clearly teach in FIG. 2 a second water passage 5.2, 5.3 at the outlet draft tube 11, 12 inlet formed between the outer surface of the intermediate peripheral wall and the inner surface of the outlet peripheral wall for flow of water therethrough from the outlet draft tube inlet towards the outlet draft tube outlet.  
For claim 9, Bernhardi et al. clearly teach in FIG. 2 the cross-section at the outlet draft tube 11, 12 inlet is greater than the cross-section at the intermediate draft tube 10 outlet.  
For claim 10, Bernhardi et al. clearly teach in FIG. 2 the second water passage 5.2, 5.3 extends along a periphery of the intermediate draft tube 10 inlet.  
For claim 14, Bernhardi et al. already teach the inlet formed as a Venturi (see paragraph 0045) where the inlet draft tube width increasing along a segment 4.3 of the inlet draft tube length according to a non-linear relationship (see cross section of FIG. 2 showing non-linear expansion).  

For claim 15, after modifying the outlet of Bernhardi et al. by Springer et al., the  width of the multi-staged cowl at the outlet is greater than a height of the multi-staged cowl at the outlet, such that the oval or elliptical outlet is formed.

For claims 11-12, Springer et al. teach in FIG. 3 the width of the diffuser increasing along the water flow direction according to a non- linear relationship.  
Because Springer et al. has been previously used to alter the shape of the Bernhardi et al. cowl with respect to claim 1 above, and Springer et al. teach a non-linear width expansion of the diffuser in FIG. 3, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify each of the Bernhardi et al. cowl segments 10, 11, 12 to increase in their widths by a non-linear relationship, as already suggested in Springer et al. for the purpose of optimizing the shape of the diffuser which is shaped to maintain stability of the water turbine.
For claim 13, Bernhardi et al. clearly teach in FIG. 2 the outlet draft tube 11, 12 width increases from the outlet draft tube inlet towards the outlet draft tube outlet, and the modification with Springer et al. maintains the width increasing in order to form the oval outlet cross-section.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
German Patent document DE 10 2008 037 896 A is cited for teaching a diffuser for a turbine placed in a stream, the diffuser having a height chosen to be substantially constant with the turbine diameter, and the width of the exit of the diffuser being about twice the inlet diameter for the purpose of accelerating water through the turbine.  FIG. 6 utilizes openings 9 in the diffuser.

    PNG
    media_image1.png
    400
    415
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799